Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending.
The Drawings filed 10/09/2020 are approved by the examiner.
Claim Interpretation
Claim 3 recites the limitation “wherein the quinone methide is 7-phenyl quinone methide.”  It is noted paragraph [47] of the instant application’s original specification sets forth: 

    PNG
    media_image1.png
    309
    592
    media_image1.png
    Greyscale

This excerpt of the specification clearly puts one reasonably skilled in the art on notice the Applicant intended to define the structure “7-phenyl quinone methide” as meaning 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone.  See also MPEP 2173.05(a).  
Claim Objections
Claims 4, 9, 10, 13, 14, 16, 18, and 19 are objected to because of the following informalities:  
In claim 4, the last line of the claim recites “and R6, R7, and R8 are independently selected from (a) – (d) as described.”  It is noted that the phrase “as described” is redundant and not necessary since (a), (b), (c), and (d) are defined a few lines above in a prior limitation.  
Claim 9 recites a period in the middle of the claim (“(c) a C1-C14 aryl group, or is selected from the group consisting of. phenyl,” and fails to end with a period.  Therefore, the claim is not in proper form.  Applicant is required to amend the claim such that it does not recite a period in the middle of the claim and also properly ends with a period.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See also MPEP 608.01(m).
In claim 10, Applicant is suggested to amend the term “the oxygen and carbon-containing group” on the first line to recite “the oxygen- and carbon-containing group” (add a hyphen to the term “oxygen”) in order to match the antecedent basis of the term in the parent claim and improve clarity in the claim.  
In claim 13, Applicant is suggested to separate “hydroxyl(b)” with a comma and space (“hydroxyl, (b)”) in order to improve clarity in the claim.  
In claim 14, the last line of the claim recites “wherein R6, R7, and R8 are as described herein.”  It is noted that this limitation redundant and not necessary since parent claim 4 recites the meaning of R6, R7, and R8.
In claim 16, Applicant is suggested to separate “4-10(b)” with a comma and space (“4-10, (b)”) in order to improve clarity in the claim.  
In claim 18, Applicant is suggested to amend “quinone methide” to read as “the quinone methide” in order to improve clarity in the claim.
In claim 19, the claim recites “providing a composition comprising polymerizable monomer …”.  Applicant is suggested to amend “polymerizable monomer” to read as “a polymerizable monomer” in order to improve clarity/grammar within the claim.  The claim further recites the limitation “wherein polymerization of polymerizable monomer is inhibited in the presence of the quinone methide, an ammonium salt”.  Applicant is suggested to amend “polymerization of polymerizable monomer” to read as “polymerization of the polymerizable monomer” and amend “the quinone methide, an ammonium salt” to read as “the quinone method and the ammonium salt.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, the claim sets forth an alternative limitation as to the R1-R4 groups of the cation of Formula III, “where R1, R2, R3, and R4 are independently selected from (a) …, (b) …, (c), … (d), or a cation of Formula IV: …” which renders the claim indefinite.  The presented wording of the claim grammatically recites the cation of Formula IV as one of the possible substituents of R1-R4, yet it is unclear how this cation could be bound to as one of the R1-R4 in the cation of Formula III.  If Applicant intended for the (a)-(d) to be the possible R1-R4 substituents and the cation of Formula IV be a separate limitation altogether, the claim should be formatted to clearly distinguish that the alternative limitation terminates with the “(d) an oxygen- and carbon-containing group,” by reciting term “and” in front of the “(d) …”.  Claims 5, 6, and 8-14 are also indefinite for their dependency on claim 4.
	Claim 6 recites “wherein (b) the carbon-containing group consists of carbon, oxygen, and hydrogen, (c) the oxygen-containing group consists of oxygen and hydrogen, (d) the oxygen- and carbon-containing group consists of carbon, oxygen, and hydrogen, or any combination of (b)-(d)” so as to further limit the elemental content of the (b), (c), and (d) of the prior-recited R1-4 and 6-8 groups.  The problem here is the final recitation of “or any combination of (b)-(d)” renders the claim indefinite due to the claim already reciting each of the (b), (c), and (d) groups “consist of” specific elements.  Combining the “oxygen-containing group” with either of the “carbon-containing group” or “oxygen- and carbon-containing group” results in a scope outside that of what was recited for the “oxygen-containing group” (“consists of oxygen and hydrogen”) to further include carbon.  It is confusing and indefinite to recite the combination of groups with mutually exclusive elemental contents set forth by the closed claim language “consisting of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.  See MPEP 2111.03, II.  
	In claim 9, the list of (a), (b), (c), and (d) is confusing so as to render the claim indefinite since the parent claim 4 already has mutually exclusive defined (a), (b), (c), and (d).  
	Claim 10 recites limitations as to the structure of the oxygen- and carbon-containing group.  The R groups include an “-OR20” group and the limitations “wherein OR20 has the same meaning as any of R15-19, wherein Formula VII includes at least one –OR20 group, or R16 and R17 are divalent hydrocarbon-containing groups bonded to one another to form a cyclic alkyl or aryl group”.  These limitations render the claim indefinite because it is unclear whether the “oxygen- and carbon-containing group” actually contains any oxygen for more than one reason.  
	First, in the definition of the –OR20 group the claim includes the O as part of the naming of the variable “wherein OR20 has the same meaning as any of R15-19” which has the implication the “OR20” is “independently selected from H, C1-C18 alkyl, aryl, alkyl aryl, aryl alkyl, and –OR20” in the R15, R16, R17, R18, and R19 alternative limitation, i.e., the entire OR20 group (rather than merely R20) is H, C1-C18 alkyl, aryl, alkyl aryl, and aryl alkyl without any oxygen.  Second, it is also confusing that the definition of “OR20” includes and refers to itself in its meaning (“and –OR20” in the R15, R16, R17, R18, and R19 alternative limitation).  Third, the limitation following the OR20 limitation (“or R16 and R17 are divalent hydrocarbon-containing groups bonded to one another to form a cyclic alkyl or aryl group”) is clearly recited in the alternative from the prior limitation(s) due to the recitation of “or”, and creates a problem since this alternative R16/R17 limitation does not contain any oxygen as required/indicated by the naming of the “oxygen- and carbon-containing group”.  Since this R16/R17 limitation is recited alternative to the prior limitations, it further appears the “oxygen- and carbon-containing group” does not contain any oxygen.  
	In claim 13, the list of (a) and/or (b) is confusing so as to render the claim indefinite since the parent claim 4 already has mutually exclusive defined (a) and (b).
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Subramaniyam (US 8,766,027).
As to claim 1, Subramaniyam teaches an additive composition for control and inhibition of polymerization of styrene comprising quinone methide and amine (abstract).  The amine may be an oxide treated amine derivative where an ethoxylated derivative of N,N’-disec-butyl-para-phenylene diamine “UOP5+EO” is an exemplary oxide treated amine derivative (col. 4 lines 30-48).  This compound corresponds to the structure: 

    PNG
    media_image2.png
    259
    380
    media_image2.png
    Greyscale

which comprises an ammonium group and reads on the claimed ammonium salt.
	As to claims 2 and 3, Subramaniyam teaches the quinone methide is 4-benzylidene, 2,6-di-tert-butyl cuclohexa-2,5-dienone (col. 8 lines 27-28, col. 9 lines 29-31, and claim 8), which on the claimed Formula I where R1 and R2 are C4 alkyl groups, R3 is a hydrogen atom, and R4 is a phenyl group, and the claimed 7-phenyl quinone methide aka 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone. 
	As to claim 4, the reference’s amine corresponds to the ammonium salt comprises a cation of Formula IV where R5 is a multivalent carbon-containing group, y is an integer of 2, and R6-R8 are independently hydrogen, a carbon-containing group, or an oxygen- and carbon-containing group. 
	As to claim 5, the reference’s amine corresponds to the cation of Formula IV having at least two of R6-R8 are any one or a combination of (b)-(d). 
	As to claim 6, the reference’s amine corresponds to the carbon-containing group consists of carbon, oxygen, and hydrogen and/or the oxygen- and carbon-containing group consists of carbon, oxygen, and hydrogen. 
	As to claim 7, the reference’s amine corresponds to the ammonium salt having a total amount of 18 carbon atoms, a total amount of 2 oxygen atoms, and/or a total amount of 34 hydrogen atoms.  
	As to claim 8, the reference’s amine corresponds to the ammonium salt having a carbon-containing group of a C4 alkyl. 
	As to claim 9, the reference’s amine corresponds to the carbon-containing group being a branched C4 alkyl group or a sec-butyl group. 
	As to claim 10, the reference’s amine corresponds to the oxygen- and carbon-containing group being Formula VIII where R15-R19 are H (i.e., the ethyl part of the ethoxylate group) and/or where R15 is a C1 alkyl, R16 is H, R17 and R18 are H and R19 is a C1 alkyl (the sec-butyl group; note the definitions of the R15-19 group set forth oxygen is not necessarily required to meet the Formula and thus the sec-butyl group reads on the claimed “oxygen- and carbon-containing group”).
	As to claim 13, the reference’s amine corresponds to one of R6-R8 being H.
	As to claim 14, the reference’s amine corresponds to the ammonium salt comprising a cation of the Formula VI.
	As to claim 18, Subramaniyam teaches the quinone methide is present in a molar amount greater than the ammonium salt (col. 7 lines 5-20).
	As to claim 19, Subramaniyam teaches a method for inhibiting the polymerization of monomers in a composition (inhibition of polymerization of styrene, abstract) comprising providing a composition comprising a polymerizable monomer, a quinone methide and an ammonium salt (adding a composition comprising a mixture of quinone methide and an amine to styrene, col. 8 lines 29-48; the amine may be an oxide treated amine derivative where an ethoxylated derivative of N,N’-disec-butyl-para-phenylene diamine “UOP5+EO” is an exemplary oxide treated amine derivative, col. 4 lines 30-48, which comprises an ammonium group and reads on the claimed ammonium salt), and wherein polymerization of the polymerizable monomer is inhibited by the presence of the quinone methide and the ammonium salt (abstract, col 1 lines 20-30, and col. 4 lines 36-40).
	As to claim 20, Subramaniyam teaches the polymerizable monomer is styrene, as described above.

Claims 1, 2, 4-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masere et al. (US 9,957,209, hereinafter Masere) in view of Arrigo et al. (US 3,230,225, hereinafter Arrigo).
As to claim 1, Masere teaches a composition comprising a quinone methide (a composition comprising a quinone methide useful for inhibiting the polymerization of unsaturated compounds/vinyl monomers, abstract and col. 4 lines 38-43).  Masere teaches the composition may comprise additional polymerization inhibitors (col. 4 lines 44-45).
Masere fails to teach the composition further comprises an ammonium salt.
However, Arrigo is similarly drawn to inhibiting polymerization of ethylenic compounds, i.e., vinyl monomers, (col. 1 lines 8-11), and teaches the addition of a quaternary ammonium borohydride as the polymerization inhibitor (col. 2 line 12 to col 3 line 41).  In other words, Arrigo teaches certain ammonium salts are art recognized equivalents known for the same purpose of inhibiting polymerization of vinyl monomers.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to combine the polymerization inhibiting quaternary ammonium borohydride salt(s) taught by Arrigo with the polymerization inhibiting quinone methide compound(s) taught by Masere with the reasonable expectation of obtaining a polymerization inhibiting composition.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As to claim 2, Masere teaches the quinone methide is 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone (col. 8 lines 39-41), which reads on the claimed Formula I where R1 and R2 are independently C4 alkyl groups, R3 is H, and R4 is –C=CHR5 where R5 is phenyl.  See also Masere’s Formula 1 at col. 3 line 15 and the preferred substituents at col. 4 lines 9-11. 
As to claim 4, the combination of Masere in view of Arrigo meets the ammonium salt comprises a cation of Formula III where R1-R4 are carbon-containing groups.  See the exemplary quaternary ammonium borohydride species bridging col. 2-3 of Arrigo. 
As to claim 5, the combination of Masere in view of Arrigo meets, in the cation of Formula III, at least three of R1-R4 are a combination of (b)-(d) in that all four groups are carbon-containing groups, as described above.
As to claim 6, the combination of Masere in view of Arrigo meets the carbon-containing group consists of carbon, oxygen, and hydrogen (carbon and hydrogen).
As to claim 7, the combination of Masere in view of Arrigo meets the cation of the ammonium salt has a total amount of carbon atoms in the range of 0-18, a total amount of oxygen atoms in the range of 0-6, and/or a total amount of hydrogen atoms in the range of 4-40.  For example, col. 2 line 47 of Arrigo teaches dodecyltrimethylammonium borohydride, which, in the cation, contains 15 carbon atoms, 0 oxygen atoms, and 34 hydrogen atoms.  
As to claim 8, the combination of Masere in view of Arrigo meets the carbon-containing group is selected from a C1-C18 alkyl.  For example, col. 2 line 47 of Arrigo teaches dodecyltrimethylammonium borohydride, which contains C1 and C12 alkyl groups.
As to claim 9, the combination of Masere in view of Arrigo meets the carbon-containing group is a linear C1-C12 alkyl group or is selected from the group consisting of methyl and dodecyl.  For example, col. 2 line 47 of Arrigo teaches dodecyltrimethylammonium borohydride, which contains C1 and C12 alkyl groups or methyl and dodecyl groups.
As to claim 10, the combination of Masere in view of Arrigo meets the oxygen- and carbon-containing group being Formula VIII where R15-R18 are H and R19 is a C10 alkyl group.  For example, col. 2 line 47 of Arrigo teaches dodecyltrimethylammonium borohydride, which contains a dodecyl group.  Note, the definitions of the R15-19 group set forth oxygen is not necessarily required to meet the Formula and thus the dodecyl group reads on the claimed “oxygen- and carbon-containing group”.
As to claim 18, Masere teaches an effective amount of the quinone methide compound is from 1 to 10,000 ppm (col. 5 lines 27-35), and Arrigo teaches an effective amount of the quaternary ammonium borohydride is from 0.001% to 2%, i.e., 1 to 20,000 ppm (col. 4 lines 4-7).  Relative to the exemplary 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone and dodecyltrimethylammonium borohydride species of the references discussed above, the ppm ranges disclosed in the reference correspond to approximately 3.12x10-8 to 3.12x10-5 mols quinone methide and 4.11x10-8 to 8.22x10-5 mols ammonium salt.  
Although the references fail to at once teach the quinone methide is present in a molar amount greater than the ammonium salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation by varying and/or optimizing the relative amounts of the quinone methide and ammonium salt over the disclosed concentrations in the references in order to tailor and adjust the inhibiting characteristics of the blended composition.  Due to the similar and overlapping ranges of the inhibitors disclosed in each reference, it would be within the purview of a person of ordinary skill in the art to provide a relative amount of one of the inhibitors in a greater amount than the other inhibitor.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 19, Masere teaches a method for inhibiting the polymerization of monomers in a composition (methods for inhibiting the radical polymerization of vinyl monomers, abstract) comprising providing a composition comprising a polymerizable monomer and a quinone methide and the polymerization is inhibited by the presence of the quinone methide (introducing an antipolymerant composition into a monomer in order to inhibit the polymerization of the monomer, col. 4 line 63 to col. 5 line 36; the composition comprises a quinone methide, abstract and col. 4 lines 38-43).  Masere teaches the composition may comprise additional polymerization inhibitors (col. 4 lines 44-45).
Masere fails to teach the composition further comprises an ammonium salt.
However, Arrigo is similarly drawn to inhibiting polymerization of ethylenic compounds, i.e., vinyl monomers, (col. 1 lines 8-11), and teaches the addition of a quaternary ammonium borohydride as the polymerization inhibitor (col. 2 line 12 to col 3 line 41).  In other words, Arrigo teaches certain ammonium salts are art recognized equivalents known for the same purpose of inhibiting polymerization of vinyl monomers.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to combine the polymerization inhibiting quaternary ammonium borohydride salt(s) taught by Arrigo with the polymerization inhibiting quinone methide compound(s) taught by Masere with the reasonable expectation of obtaining a polymerization inhibiting composition useful in a method of inhibiting the polymerization of monomers.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As to claim 20, the combination of Masere in view of Arrigo meets the claimed polymerizable monomer is, e.g., acrylic acid.  See col. 4 lines 12-19 of Masere and col. 1 lines 53-69 of Arrigo, which both name acrylic acid as a polymerizable monomer that is inhibited by the presence of the disclosed inhibiting compounds.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masere et al. (US 9,957,209, hereinafter Masere) in view of Arrigo et al. (US 3,230,225, hereinafter Arrigo) as applied to claims 1, 2, 4-10 and 18-20 above, and further in view of Evans et al. (US 5,616,774, hereinafter Evans).
The disclosure of Masere in view of Arrigo is relied upon as set forth above.
Masere in view of Arrigo teaches a composition comprising a quinone methide, e.g., 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone, and an ammonium salt, e.g., a quaternary ammonium borohydride, as described above.
Masere in view of Arrigo fails to teach the quinone methide is 7-phenyl quinone methide aka 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone.  However, note that Masere teaches the composition may comprise additional polymerization inhibitors, including additional quinone methides (col. 4 lines 44-51).
Evans is similarly drawn to the inhibition of polymerization of unsaturated monomers with 7-aryl quinone methides (title and abstract), and teaches 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone as a preferred compound to do so (col. 4 lines 51).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone, i.e., 7-phenyl quinone methide, as taught by Evans as the additional quinone methide in the composition of Masere in view of Arrigo in order to obtain a composition suitable to inhibit the polymerization of monomers. 

Claims 1, 2, 4-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masere et al. (US 9,957,209, hereinafter Masere) in view of Ukita et al. (US 6,770,222, hereinafter Ukita).
As to claim 1, Masere teaches a composition comprising a quinone methide (a composition comprising a quinone methide useful for inhibiting the polymerization of unsaturated compounds/vinyl monomers, abstract and col. 4 lines 38-43).  Masere teaches the composition may comprise additional polymerization inhibitors including hydroxylamines (col. 4 lines 44-51).
Masere fails to teach the composition further comprises an ammonium salt.
However, Ukita is similarly drawn to polymerization inhibiting compositions (abstract) comprising the addition of various N,N-dialkylhydroxylamines (col. 8 line 65 to col. 10 line 48).  Ukita teaches reaction products of N,N-dialkylhydroxylamines and an organic acid forming an ammonium group, i.e., an ammonium salt, are suitable polymerization inhibitors (col. 10 lines 27-48).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the ammonium salt containing hydroxylamine(s) taught by Ukita as the additional hydroxylamine polymerization inhibitor in the quinone methide-containing composition of Masere in order to obtain a composition suitable to inhibit the polymerization of monomers. 
As to claim 2, Masere teaches the quinone methide is 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone (col. 8 lines 39-41), which reads on the claimed Formula I where R1 and R2 are independently C4 alkyl groups, R3 is H, and R4 is –C=CHR5 where R5 is phenyl.  See also Masere’s Formula 1 at col. 3 line 15 and the preferred substituents at col. 4 lines 9-11. 
As to claim 4, the combination of Masere in view of Ukita meets the ammonium salt comprises a cation of Formula III where R1-R4 are hydrogen, carbon-containing groups, oxygen-containing groups, and oxygen- and carbon-containing groups.  See the exemplary compounds, e.g., diethylhydroxylammonium citrate, bis(diethylhydroxylammonium) tartrate, bis(diethylhydroxylammonium) adipate, and bis-dibutylhydroxyl sebacate at col. 10 lines 44-48 of Ukita.
As to claim 5, the combination of Masere in view of Ukita meets, in the cation of Formula III, at least three of R1-R4 are a combination of (b)-(d) in that the above-described exemplary compounds of Ukita comprise at least three carbon-containing groups, oxygen-containing groups, and oxygen- and carbon-containing groups.
As to claim 6, the combination of Masere in view of Ukita meets the carbon-containing group consists of carbon, oxygen, and hydrogen (carbon and hydrogen), the oxygen-containing group consists of oxygen and hydrogen, and the oxygen- and carbon-containing group consists of carbon, oxygen, and hydrogen.
As to claim 7, the combination of Masere in view of Ukita meets the cation of the ammonium salt has a total amount of carbon atoms in the range of 0-18, a total amount of oxygen atoms in the range of 0-6, and/or a total amount of hydrogen atoms in the range of 4-40.  For example, col. 10 lines 45-46 of Ukita teaches diethylhydroxylammonium citrate, which, in each of the three cation, contains 4 carbon atoms, 1 oxygen atoms, and 12 hydrogen atoms.  
As to claim 8, the combination of Masere in view of Ukita meets the carbon-containing group is selected from a C1-C18 alkyl.  For example, col. 10 lines 45-46 of Ukita teaches diethylhydroxylammonium citrate, which contains C2 alkyl groups.
As to claim 9, the combination of Masere in view of Ukita meets the carbon-containing group is a linear C1-C12 alkyl group or is selected from the group consisting of ethyl.  For example, col. 10 lines 45-46 of Ukita teaches diethylhydroxylammonium citrate, which contains C2 alkyl groups or ethyl groups. 
As to claim 10, the combination of Masere in view of Ukita meets the oxygen- and carbon-containing group being Formula VIII where R15-R19 are H y is 1.  For example, col. 10 lines 45-46 of Ukita teaches diethylhydroxylammonium citrate, which contains an ethyl group.  Note, the definitions of the R15-19 group set forth oxygen is not necessarily required to meet the Formula and thus the ethyl group reads on the claimed “oxygen- and carbon-containing group”.
As to claim 12, the combination of Masere in view of Ukita meets the oxygen- and carbon-containing group includes adipyl, glutaryl, succinyl, and malonyl since col. 10 lines 38-48 of Ukita teaches the hydroxylamine is functionalized with an organic acid such as adipic acid, glutaric acid, succinic acid, and malonic acid.  
As to claim 13, the combination of Masere in view of Ukita meets the oxygen-containing group is hydroxyl and/or one of R1-R4 is H.  For example, col. 10 lines 45-46 of Ukita teaches diethylhydroxylammonium citrate, which contains hydroxyl and hydrogen atoms bound to the ammonium. 
As to claim 15, the combination of Masere in view of Ukita meets the ammonium salt comprises an anion comprising a carboxylate group.  For example, col. 10 lines 44-48 of Ukita teach diethylhydroxylammonium citrate, bis(diethylhydroxylammonium) tartrate, bis(diethylhydroxylammonium) adipate, and bis-dibutylhydroxyl sebacate, which contain carboxylate groups.
As to claim 16, the combination of Masere in view of Ukita meets the anion has an amount of carbon atoms in the range of 2-18 and/or an amount of oxygen atoms in the range of 2-4.  For example, adipate is disclosed as an anion as described above, which contains 6 carbon atoms and 4 oxygen atoms.  
As to claim 17, the combination of Masere in view of Ukita teaches anions comprising carboxylate-groups by way of Ukita’s teachings, as described above.  
Although Ukita fails to explicitly teach the anion contains specific anion species, e.g., acetate, propionate, etc., at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed monocarboxylate anions from following the express teachings of Ukita since Ukita teaches providing ammonium-containing cations balanced with organic acid-based anions (col. 10 lines 38-43), and the acetate/propionate species such as those claimed are a few of the most simple organic acids.  
As to claim 18, Masere teaches an effective amount of the quinone methide compound is from 1 to 10,000 ppm (col. 5 lines 27-35), and Ukita teaches the hydroxylamine polymerization inhibitor is 1:1 with another inhibitor and a total amount of the inhibitors is 0.1 to 2,000 ppm (col. 16 lines 65-57 and col. 18 lines 9-16), i.e., the hydroxylamine is approximately 0.05 to 1,000 ppm.   Relative to the exemplary 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone and diethylhydroxylammonium citrate species of the references discussed above, the ppm ranges disclosed in the reference correspond to approximately 3.12x10-8 to 3.12x10-5 mols quinone methide and 1.09x10-8 to 2.18x10-6 mols ammonium salt.  
Although the references fail to at once teach the quinone methide is present in a molar amount greater than the ammonium salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation by varying and/or optimizing the relative amounts of the quinone methide and ammonium salt over the disclosed concentrations in the references in order to tailor and adjust the inhibiting characteristics of the blended composition.  Due to the similar and overlapping ranges of the inhibitors disclosed in each reference, it would be within the purview of a person of ordinary skill in the art to provide a relative amount of one of the inhibitors in a greater amount than the other inhibitor.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 19, Masere teaches a method for inhibiting the polymerization of monomers in a composition (methods for inhibiting the radical polymerization of vinyl monomers, abstract) comprising providing a composition comprising a polymerizable monomer and a quinone methide and the polymerization is inhibited by the presence of the quinone methide (introducing an antipolymerant composition into a monomer in order to inhibit the polymerization of the monomer, col. 4 line 63 to col. 5 line 36; the composition comprises a quinone methide, abstract and col. 4 lines 38-43).  Masere teaches the composition may comprise additional polymerization inhibitors including hydroxylamines (col. 4 lines 44-51).
Masere fails to teach the composition further comprises an ammonium salt.
However, Ukita is similarly drawn to polymerization inhibiting compositions (abstract) comprising the addition of various N,N-dialkylhydroxylamines (col. 8 line 65 to col. 10 line 48).  Ukita teaches reaction products of N,N-dialkylhydroxylamines and an organic acid forming an ammonium group, i.e., an ammonium salt, are suitable polymerization inhibitors (col. 10 lines 27-48).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to combine the polymerization inhibiting ammonium salt-containing hydroxylamine(s) taught by Ukita as the additional hydroxylamine polymerization inhibitor in the quinone methide-containing composition of Masere in order to obtain a composition suitable to inhibit the polymerization of monomers. 
As to claim 20, the combination of Masere in view of Ukita meets the claimed polymerizable monomer is, e.g., butadiene.  See col. 4 lines 12-19 of Masere and col. 4 lines 54-64 of Ukita, which both name butadiene as a polymerizable monomer that is inhibited by the presence of the disclosed inhibiting compounds.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masere et al. (US 9,957,209, hereinafter Masere) in view of Ukita et al. (US 6,770,222, hereinafter Ukita) as applied to claims 1, 2, 4-10, 12, 13, and 15-20 above, and further in view of Evans et al. (US 5,616,774, hereinafter Evans).
The disclosure of Masere in view of Ukita is relied upon as set forth above.
Masere in view of Ukita teaches a composition comprising a quinone methide, e.g., 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone, and an ammonium salt, e.g., an ammonium-containing hydroxylamine, as described above.
Masere in view of Ukita fails to teach the quinone methide is 7-phenyl quinone methide aka 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone.  However, note that Masere teaches the composition may comprise additional polymerization inhibitors, including additional quinone methides (col. 4 lines 44-51).
Evans is similarly drawn to the inhibition of polymerization of unsaturated monomers with 7-aryl quinone methides (title and abstract), and teaches 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone as a preferred compound to do so (col. 4 lines 51).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone, i.e., 7-phenyl quinone methide, as taught by Evans as the additional quinone methide in the composition of Masere in view of Ukita in order to obtain a composition suitable to inhibit the polymerization of monomers. 

Claims 1, 2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masere et al. (US 9,957,209, hereinafter Masere) in view of Meyer et al. (US 2007/0208204, hereinafter Meyer). 
As to claim 1, Masere teaches a composition comprising a quinone methide (a composition comprising a quinone methide useful for inhibiting the polymerization of unsaturated compounds/vinyl monomers, abstract and col. 4 lines 38-43).  Masere teaches the composition may comprise additional polymerization inhibitors including hydroxylamines (col. 4 lines 44-51).
Masere fails to teach the composition further comprises an ammonium salt.
However, Meyer is similarly drawn to polymerization inhibiting compositions (abstract) comprising the addition of various ammonium-containing hydroxylamines of the formula: 

    PNG
    media_image3.png
    190
    189
    media_image3.png
    Greyscale

are suitable polymerization inhibitors (para. 0015-0020).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the ammonium salt-containing hydroxylamine(s) taught by Meyer as the additional hydroxylamine polymerization inhibitor in the quinone methide-containing composition of Masere in order to obtain a composition suitable to inhibit the polymerization of monomers. 
As to claim 2, Masere teaches the quinone methide is 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone (col. 8 lines 39-41), which reads on the claimed Formula I where R1 and R2 are independently C4 alkyl groups, R3 is H, and R4 is –C=CHR5 where R5 is phenyl.  See also Masere’s Formula 1 at col. 3 line 15 and the preferred substituents at col. 4 lines 9-11. 
As to claim 4, the combination of Masere in view of Meyer meets the ammonium salt comprises a cation of Formula III where R1-R4 are hydrogen, carbon-containing groups, oxygen-containing groups, and oxygen- and carbon-containing groups.  See Meyer’s formula, above, clearly containing –H and –OH groups.  See also the identity of the R1-R4 and Y1-Y2 groups at para. 0018, 0019 and 0035 indicating the R and Y groups are alkyl where the Y groups may contain substituents including oxygen atoms.
As to claim 5, the combination of Masere in view of Meyer meets, in the cation of Formula III, at least three of R1-R4 are a combination of (b)-(d) in that the above-described meanings of the R’s and Y’s of Meyer amount to the cation comprising at least three carbon-containing groups, oxygen-containing groups, and oxygen- and carbon-containing groups.
As to claim 6, the combination of Masere in view of Meyer meets the carbon-containing group consists of carbon, oxygen, and hydrogen, the oxygen-containing group consists of oxygen and hydrogen, and the oxygen- and carbon-containing group consists of carbon, oxygen, and hydrogen.
As to claim 7, the combination of Masere in view of Meyer meets the cation of the ammonium salt has a total amount of carbon atoms in the range of 0-18, a total amount of oxygen atoms in the range of 0-6, and/or a total amount of hydrogen atoms in the range of 4-40.  For example, each cation of Meyer’s formula contains an –H, an –OH, a first tertiary carbon containing R1, R2, and R1, and a second tertiary carbon containing R3, R4, and Y2 where R1-R4, Y1, and Y2 groups are each alkyl groups of 1-4 carbon atoms (para. 0017-0019), which amounts to a range of carbon atoms of 8 to 30, 1 oxygen atom, and a range of hydrogen atoms of 15 to 51, which overlaps the claimed ranges of carbon and hydrogen and falls within the claimed range of oxygen atoms. 
As to claim 8, the combination of Masere in view of Meyer meets the carbon-containing group is selected from a C1-C18 alkyl.  For example, each cation of Meyer’s formula contains a first tertiary carbon containing R1, R2, and R1 and a second tertiary carbon containing R3, R4, and Y2 where R1-R4, Y1, and Y2 groups are each alkyl groups of 1-4 carbon atoms (para. 0017-0019), which amounts to the presence of two branched C4-C13 alkyl groups.  
As to claim 9, the combination of Masere in view of Meyer meets the carbon-containing group is a branched C4 group, as described above, i.e., a tert-butyl group. 
 As to claim 10, the combination of Masere in view of Meyer meets the oxygen- and carbon-containing group being Formula VIII where R15-R19 are selected from H, C1-C18 alkyl, and –OR20.  For example, each cation of Meyer’s formula contains a first tertiary carbon containing R1, R2, and R1 and a second tertiary carbon containing R3, R4, and Y2 where R1-R4, Y1, and Y2 groups are each alkyl groups of 1-4 carbon atoms that may be substituted with ether substituents (para. 0017-0019 and 0035).
As to claim 11, the combination of Masere in view of Meyer meets the oxygen- and carbon-containing group is a branched C1-C18 hydroxyalkyl group.  For example, each cation of Meyer’s formula contains a first tertiary carbon containing R1, R2, and R1 and a second tertiary carbon containing R3, R4, and Y2 where R1-R4, Y1, and Y2 groups are each alkyl groups of 1-4 carbon atoms that may be substituted with hydroxyl substituents (para. 0017-0019 and 0035).
As to claim 12, the combination of Masere in view of Meyer meets the oxygen- and carbon-containing group is a carbonyl.  For example, each cation of Meyer’s formula contains a first tertiary carbon containing R1, R2, and R1 and a second tertiary carbon containing R3, R4, and Y2 where R1-R4, Y1, and Y2 groups are each alkyl groups of 1-4 carbon atoms that may be substituted with oxo substituents (para. 0017-0019 and 0035).
As to claim 13, the combination of Masere in view of Meyer meets the oxygen-containing group is hydroxyl and/or one of R1-R4 is H.  See Meyer’s formula, above, clearly containing –H and –OH groups.  
As to claims 15-17, the combination of Masere in view of Meyer teaches the ammonium salt comprises an anion by way of Meyer’s formula, above, containing an X- group.  
Although Meyer fails to explicitly teach the anion contains a carboxylate group having an amount of carbon atoms overlapping the claimed range of 2-18 and/or an amount of oxygen atoms overlapping the claimed range of 2-4, and acetate, propionate, etc., at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed carboxylate anions from following the express teachings of Meyer since Meyer teaches providing organic anions as the X- anion (para. 0020) where a person of ordinary skill in the art would recognize organic carboxylates, e.g., acetate/propionate such as those claimed, are a few of the most simple organic anions.  Acetate groups have 2 carbon atoms and 2 oxygen atoms within the claimed ranges.  Propionate groups have 3 carbon atoms and 2 oxygen atoms within the claimed ranges. 
As to claim 18, Masere teaches an effective amount of the quinone methide compound is from 1 to 10,000 ppm (col. 5 lines 27-35), and Meyer teaches the polymerization inhibitor may be present in a narrow range of 10 to 100 ppm (para. 0074).  These ranges correspond to there potentially being more quinone methide than the ammonium salt by weight. 
Although the references fail to at once teach the quinone methide is present in a molar amount greater than the ammonium salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation by varying and/or optimizing the relative amounts of the quinone methide and ammonium salt over the disclosed concentrations in the references in order to tailor and adjust the inhibiting characteristics of the blended composition.  Due to the similar and overlapping ranges of the inhibitors disclosed in each reference, it would be within the purview of a person of ordinary skill in the art to provide a relative amount of one of the inhibitors in a greater amount than the other inhibitor.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 19, Masere teaches a method for inhibiting the polymerization of monomers in a composition (methods for inhibiting the radical polymerization of vinyl monomers, abstract) comprising providing a composition comprising a polymerizable monomer and a quinone methide and the polymerization is inhibited by the presence of the quinone methide (introducing an antipolymerant composition into a monomer in order to inhibit the polymerization of the monomer, col. 4 line 63 to col. 5 line 36; the composition comprises a quinone methide, abstract and col. 4 lines 38-43).  Masere teaches the composition may comprise additional polymerization inhibitors including hydroxylamines (col. 4 lines 44-51).
Masere fails to teach the composition further comprises an ammonium salt.
However, Meyer is similarly drawn to polymerization inhibiting compositions (abstract) comprising the addition of various ammonium-containing hydroxylamines of the formula: 

    PNG
    media_image3.png
    190
    189
    media_image3.png
    Greyscale

are suitable polymerization inhibitors (para. 0015-0020).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the polymerization inhibiting ammonium salt-containing hydroxylamine(s) taught by Meyer as the additional hydroxylamine polymerization inhibitor in the quinone methide-containing composition of Masere in order to obtain a composition suitable to inhibit the polymerization of monomers. 
As to claim 20, the combination of Masere in view of Meyer meets the claimed polymerizable monomer is, e.g., butadiene.  See col. 4 lines 12-19 of Masere and para. 0072 of Meyer, which both name butadiene as a polymerizable monomer that is inhibited by the presence of the disclosed inhibiting compounds.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Masere et al. (US 9,957,209, hereinafter Masere) in view of Meyer et al. (US 2007/0208204, hereinafter Meyer) as applied to claims 1, 2, 4-13, and 15-20 above, and further in view of Evans et al. (US 5,616,774, hereinafter Evans).
The disclosure of Masere in view of Meyer is relied upon as set forth above.
Masere in view of Meyer teaches a composition comprising a quinone methide, e.g., 2,6-di-tert-butyl-4-(3-phenylallylidene)-cyclohexa-2,5,-dienone, and an ammonium salt, e.g., an ammonium-containing hydroxylamine, as described above. 
Masere in view of Meyer fails to teach the quinone methide is 7-phenyl quinone methide aka 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone.  However, note that Masere teaches the composition may comprise additional polymerization inhibitors, including additional quinone methides (col. 4 lines 44-51).
Evans is similarly drawn to the inhibition of polymerization of unsaturated monomers with 7-aryl quinone methides (title and abstract), and teaches 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone as a preferred compound to do so (col. 4 lines 51).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide 2,6-di-tert-butyl-4-benzylidene-cyclohexa-2,5-dienone, i.e., 7-phenyl quinone methide, as taught by Evans as the additional quinone methide in the composition of Masere in view of Meyer in order to obtain a composition suitable to inhibit the polymerization of monomers. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 29, 2021